DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Pending claim 1 filed October 8, 2019 was examined in this non-final office action. Claims 2-24 were canceled by preliminary amendment.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 9,323,786.
Although the rejected claim at issue is not identical, they are not patentably distinct from each other because the rejected claim achieves a similar outcome using the same computing structures and basic algorithm. 
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,779,160.
Although the rejected claim at issue is not identical, they are not patentably distinct from each other because the rejected claim achieves a similar outcome using the same computing structures and basic algorithm. 
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 16, 17 and 20 of U.S. Patent No. 10,268,702.
Although the rejected claim at issue is not identical, they are not patentably distinct from each other because the rejected claim achieves a similar outcome using the same computing structures and basic algorithm. 
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 9 and 11 of U.S. Patent No. 10,467,267.
Although the rejected claim at issue is not identical, they are not patentably distinct from each other because the rejected claim achieves a similar outcome using the same computing structures and basic algorithm. 
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 9 and 11 of U.S. Patent No. 10,474,705.
Although the rejected claim at issue is not identical, they are not patentably distinct from each other because the rejected claim achieves a similar outcome using the same computing structures and basic algorithm. 
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,885,101.
Although the rejected claim at issue is not identical, they are not patentably distinct from each other because the rejected claim achieves a similar outcome using the same computing structures and basic algorithm. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without adding significantly more. The claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 1 is directed to a process. 
Step 2A Revised (First Prong)
Determine whether Claim 1 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 1. (Original) A computer-implemented method of analyzing tags associated with a sequence of images presented to a user in response to human-machine inputs made by the user to present a current interest of the user, the method comprising:
presenting, via a display of an electronic device, one image from among a plurality of images, the one image representing a physical object and being associated with one set of tags from a plurality of tags, each tag of the one set of tags describing or characterizing attributes of the physical object represented by the one image; 
receiving, via a user interface of the electronic device, an input by the user indicating a preference for the physical object represented by the one image; 
processing, by one or more computer devices, the plurality of tags based on the preference and the one set of tags to determine a next set of tags from the plurality of tags; 
determining, by the one or more computer devices, a next image from the plurality of images associated with the next set of tags, the next image representing a physical object, different from the physical object represented by the one image, and the next set of tags describing or characterizing attributes of the physical object represented by the next image; and
generating the sequence of images by repeating the presenting, the receiving, the processing, and the determining with the next image in place of the one image during a session of presenting the current interest of the user.
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. 
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 1. (Original) A computer-implemented method of analyzing tags associated with a sequence of images presented to a user in response to human-machine inputs made by the user to present a current interest of the user, the method comprising:
presenting, via a display of an electronic device, one image from among a plurality of images, the one image representing a physical object and being associated with one set of tags from a plurality of tags, each tag of the one set of tags describing or characterizing attributes of the physical object represented by the one image; 
receiving, via a user interface of the electronic device, an input by the user indicating a preference for the physical object represented by the one image; 
processing, by one or more computer devices, the plurality of tags based on the preference and the one set of tags to determine a next set of tags from the plurality of tags; 
determining, by the one or more computer devices, a next image from the plurality of images associated with the next set of tags, the next image representing a physical object, different from the physical object represented by the one image, and the next set of tags describing or characterizing attributes of the physical object represented by the next image; and
generating the sequence of images by repeating the presenting, the receiving, the processing, and the determining with the next image in place of the one image during a session of presenting the current interest of the user.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system and sensor device to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
Additional elements are bounded by “quotation” marks that may add significantly more to the abstract idea:
Claim 1. (Original) A computer-implemented method of analyzing tags associated with a sequence of images presented to a user in response to human-machine inputs made by the user to present a current interest of the user, the method comprising:
presenting, via a display of an electronic device, one image from among a plurality of images, “the one image representing a physical object and being associated with one set of tags from a plurality of tags, each tag of the one set of tags describing or characterizing attributes of the physical object represented by the one image;” 
receiving, via a user interface of the electronic device, an input by the user indicating a preference for the physical object represented by the one image; 
processing, by one or more computer devices, the plurality of tags based on the preference and the one set of tags to determine a next set of tags from the plurality of tags; 
determining, by the one or more computer devices, a next image from the plurality of images associated with the next set of tags, “the next image representing a physical object, different from the physical object represented by the one image, and the next set of tags describing or characterizing attributes of the physical object represented by the next image;” and
generating the sequence of images by repeating the presenting, the receiving, the processing, and the determining with the next image in place of the one image during a session of presenting the current interest of the user.

The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. Manipulating tags falls into the above conventional computer processing. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claim 1 recites processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 USC 102(a)(1) as being anticipated by Gregov et al., US 8,560,398 “Gregov.”
Gregov teaches all the limitation of claim 1. In Gregov, see at least:
(Underlined art text is for reader convenience and emphasis)
Regarding claim 1: (Original) A computer-implemented method of analyzing tags associated with a sequence of images presented to a user in response to human-machine inputs made by the user to present a current interest of the user, the method comprising: 
presenting, via a display of an electronic device, one image from among a plurality of images, the one image representing a physical object and being associated with one set of tags from a plurality of tags, each tag of the one set of tags describing or characterizing attributes of the physical object represented by the one image; 
(9) For example, when Jane accesses the merchant's web site, it displays a screen that lists a series of recommendations identified by categories (or tags) in a window or a "tag cloud". Jane recognizes that there are many recommendations in the category "Action & Adventure" because this category has a large font size as compared to all the categories listed in the cloud. When Jane selects the Action & Adventure category, an adjacent "slideshow viewer" window displays a series of five adjacent thumbnail images indicative of the first five recommended items in the "Action and Adventure" category. Jane clicks on a scroll button and scrolls the images in the viewer to the right to reveal other recommended items in that category until she finds the image for the book "Fahrenheit 451, by Ray Bradbury". When Jane mouses over the image for this book, a pop-over window appears, which explains why this book was recommended for her (e.g., Jane currently owns a related book). When Jane clicks on (or selects) the image of the book in the slideshow window, a separate item detail pop-up window appears that allows Jane to review the item details for the book. Jane then selects the option to purchase the book and this book is shipped to her. Please note: Jane selects a single image that has one or more tags associated with the product.
(21) Referring to FIG. 2, a sample merchant website screen 100 (or graphic user interface or GUI or web page) has a recommendations window 102 having a categories list or "tag cloud" section 104 and having a "slideshow viewer" section 108. The tag cloud 104 displays a list of categories (or tags or labels or category names or category tags or category labels) 106 associated with the recommendations and the viewer 108 displays thumbnail images of recommended items (discussed more hereinafter).
receiving, via a user interface of the electronic device, an input by the user indicating a preference for the physical object represented by the one image; processing, by one or more computer devices, the plurality of tags based on the preference and the one set of tags to determine a next set of tags from the plurality of tags; 
(40) … Further, the window 200 has a check box 208, which the customer 10 checks if he/she is not interested in the item 136. In that case, the item is removed from the recommendations list.
determining, by the one or more computer devices, a next image from the plurality of images associated with the next set of tags, the next image representing a physical object, different from the physical object represented by the one image, and the next set of tags describing or characterizing attributes of the physical object represented by the next image; and 
Please note: a) Once an item is removed from the recommendation list, e.g. check box 208 checked, a next thumbnail is rolled into the viewer for the situation where there is at least one more item to recommend for viewing; and b) When the user deselects a tag cloud category, e.g.  “Action & Adventure and “Drama,” and selects a different tag cloud, e.g. “Carpentry,” a different set of recommendations is implied.
generating the sequence of images by repeating the presenting, the receiving, the processing, and the determining with the next image in place of the one image during a session of presenting the current interest of the user.
Please note: a) When the user deselects When the user deselects a tag cloud category, e.g.  “Action & Adventure and “Drama,” and selects a different tag cloud, e.g. “Carpentry,” a different set of recommendations is implied and the process may repeat as noted above.
Claims 2-24. (Canceled) 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0147611 (Bennett) IDS filed April 20, 2020 discloses: One or more pictures of meals/dishes (a physical object) are presented to a user. Fig. 3C provides a sideshow ink. Each picture is associated with metadata describing characteristics of the food dish.
Milicevic et al, IDS filed April 20, 2020 discloses: Social tagging systems have grown in popularity over the Web in the last years on account of their simplicity to categorize and retrieve content using open-ended tags. The increasing number of users providing information about themselves through social tagging activities caused the emergence of tag-based profiling approaches, which assume that users expose their preferences for certain contents through tag assignments. Thus, the tagging information can be used to make recommendations. This paper presents an overview of the field of social lagging systems which can be used for extending the capabilities of recommender systems. Various limitations of the current generation of social tagging systems and possible extensions that can provide belter recommendation capabilities are also considered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 19, 2021